COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Texas Department of Transportation,           §              No. 08-17-00047-CV

                       Appellant,               §                 Appeal from the

  v.                                            §               171st District Court

  Genaro Flores,                                §            of El Paso County, Texas

                        Appellee.               §              (TC# 2014-DCV1263)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 15, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Susan Desmarais Bonnen, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 15, 2018.


       IT IS SO ORDERED this 5th day of March, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.